Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a communication with Mr. Hopeton Walker on 3/10/2022.

The application has been amended as follows: 

Replace the claim listing with the following:

1. (Currently Amended) An image processing apparatus, comprising:
circuitry configured to:
determine reliability information and depth information for each pixel of an image, wherein
the reliability information indicates reliability of the depth information, and
the depth information indicates a depth of the image;
determine first pixels with reliability of the depth information greater than a first threshold value and the depth information lower than a second threshold value as first target pixels of the image; 

determine second pixels with reliability of the depth information less than the first threshold value and a luminance value less than a first threshold luminance value as second target pixels of the image based on a comparison of a position of each of the second pixels with a position of an area corresponding to a hair portion of a hairstyle model superimposed with the subject in the image;
create a target map, based on the determined first target pixels and the determined second target pixels;
cut out a target area from the image based on the target map;
determine an additional area in a neighborhood of the cut out target area based on the recognized shape of the subject;
determine a luminance value of the additional area is less than a second threshold luminance value; and
add the additional area to the cut out target area based on the determination of the luminance value of the additional area.

2-6. (Canceled) 

7. (Currently Amended) The image processing apparatus according to claim 1, wherein the circuitry is further configured to determine a second pixel as a second target pixel of the image based on adjacency of the second pixel with a neighboring target pixel.



9. (Currently Amended) The image processing apparatus according to claim 8, wherein
the circuitry is further configured to determine a second pixel as a second target pixel of the image based on a color difference value of the second pixel from a neighboring target pixel, and 
the color difference value is smaller than a threshold color value.

10. (Canceled) 

11. (Currently Amended) The image processing apparatus according to claim 1, wherein the circuitry is further configured to determine, based on texture model data that indicates a texture model and the luminance value of a second pixel, the second pixel as a second target pixel that has texture similar to the texture model.

12-14. (Canceled) 

15. (Previously Presented) The image processing apparatus according to claim 1, wherein 
the circuitry is further configured to set a plurality of threshold values, and
the plurality of threshold values includes the first threshold value and the second threshold value.



17. (Canceled) 

18. (Currently Amended) The image processing apparatus according to claim 1, wherein the circuitry is further configured to create a synthetic image, based on synthesis of the cut out target area with a next image. 

19. (Previously Presented) The image processing apparatus according to claim 18, wherein the circuitry is further configured to transmit the synthetic image to an external apparatus.

20. (Currently Amended) An image processing method, comprising:
determining reliability information and depth information for each pixel of an image, wherein
the reliability information indicates reliability of the depth information, and
the depth information indicates a depth of the image;
determining first pixels with reliability of the depth information greater than a first threshold value and the depth information lower than a second threshold value as first target pixels of the image; 
recognizing a shape of a subject in the image based on the depth information of the first target pixels;

creating a target map, based on the determined first target pixels and the determined second target pixels;
cutting out a target area from the image based on the target map;
determining an additional area in a neighborhood of the cut out target 
determining a luminance value of the additional area is less than a second threshold luminance value; and
adding the additional area to the cut out second area based on the determination of the luminance value of the additional area.

Allowable Subject Matter

Claims 1, 7-9, 11, 15, 16 and 18-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: prior art of record, alone or in combination, does not disclose teach or fairly suggest at least the following common element of independent claims 1 and 20 that is required for refining the target cut-out area:
determine second pixels with reliability of the depth information less than the first threshold value and a luminance value less than a first threshold luminance value as second target pixels of the image based on a comparison of a position of each of the second pixels with a position of an area corresponding to a hair portion of a hairstyle model superimposed with the subject in the image

For example,  the combined invention of Kitahama (JP 2006-301962A, with English translation from JPO), Azuma et al. (US 2003/0012277), Zhang et al. (US 2013/0084006), Hamada et al. (US 2012/0148151), Kang et al. (US 2011/0110585) and Fleming (US 2010/0142767) discloses all limitations of claim 1 (and similarly claim 20) except for the new limitation recited above, per the analysis and rejection of claim 1 in the Final Office Action mailed 11/12/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olivier (US 2014/0306982)—[Fig. 4 and Abstract (“…creating an avatar (410) from the initial digital image of the person (400), which avatar superimposes the image of the face of the person (402) preliminarily retrieved from said initial image, and a hairstyle image (403)”)]
Kafuku et al. (US 2013/0251267)—[Figs. 3B, 4, 6B, 6C and paragraph 66 (“…in the inside of the facial contour W1 of the hair style image P1, the portrait image creation section 6f specifies positions on which the partial images M of the respective face components, for example, such as the eyes, the nose, the mouth and the eyebrows are to be superimposed, superimposes the partial images M of the respective face components on the positions concerned, and creates the image data of the portrait image P5, which shows the original image P2 by a portrait”)]
Kurokawa et al. (US 6,453,052)—[Fig. 2 and col. 3, line 49-col. 4, line 4  (“…block 32…facial images photographed…block 34…user selects…hair images…corrects the size, slant, and position of the selected hair image…as depicted at block 36…block 38…transforming the portions of the selected hair image intended to overlap regions of the facial image and processing the portions of the selected hair image that does not overlap with the face region of the facial image. Finally, at block 40, the corrected hair image is superimposed on the facial image…and…displayed within display device 26”)]
Jacob et al. (US 2014/0278403)—[Fig. 14 and paragraph 70 (“FIG. 14 illustrates an example screenshot…depict various asset overlays to the user's image, such as hat and/or facial hair”)]
Ren (KR 20110090764 A)—[Fig. 1 and Abstract (“… A hair area of a color image is obtained…(S110). A hair area depth image is obtained…(S120). Reliability image of a scenario area is calculated through a scenario analysis about a head area of a depth image(S130)…A hair frequency reliability is…about a gray scale image corresponding to a hair area of a color image(S150”); P. 2, the last paragraph (“In step S130, a Gaussian model is constructed…to calculate the reliability image D…the reliability value refers to a probability value in which the pixel is a scenario region”)]
Bourdier et al. (WO 8911235 A)—[P. 2, the 4th paragraph (“…forming a composite image on a screen, from a first projector projecting on the screen the current image of a client, and from a second projector projecting a series of hairstyle models”)]
JP 2015511339 A –[Fig. 5 and Drawing description (“Fig. 5 shows a situation where an overlay having a colored hair template is superimposed on a target person image”)]
Rousset et al. (“Transferable Belief Model for hair mask segmentation,” IEEE International Conference on Image Processing; Date of Conference: 26-29 Sept. 2010)—[Abstract (“…we defined for the parameters which characterize hair…a Basic Belief assignment which represents the belief that a pixel was or not a hair pixel. Then we introduce a discounting function based on the distance to the face to increase the reliability of our sensors. At the end of this process, we segment the hair with a matting process”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        March 10, 2020